Annual Report March 31, 2013 TAX-FREE FUND OF COLORADO A tax-free income investment Serving Colorado Investors For Over 25 Years Tax-Free Fund of Colorado “Economies of Scale” May, 2013 Dear Fellow Shareholder: No, you’re not mistaken … you did just receive an annual report a mere three months ago. So, you might ask, “Why are you sending me an annual report now?” Management of your Fund is continuously looking for ways to streamline the services we provide to you and other shareholders. In turn, we oftentimes can not only improve the quality of the services we provide to you, but also reduce the costs to your Fund. With this in mind, we determined it would be beneficial for all of the Aquila Group of Funds tax-free bond funds to have a March 31st fiscal year end. A common fiscal year end will allow us to reduce the overall amount of financial, audit and legal review time and spreads the cost of such reviews over the seven tax-free bond funds in the Aquila Group of Funds, resulting in some economies of scale. It also allows the shareholders of all seven funds to be informed of pertinent issues at the same time. We understand that an additional report at this time may seem redundant. But, it is necessary this one time in order to comply with Securities and Exchange Commission regulations. Going forward, you will receive only the two required financial reports - a March 31st Annual Report and a September 30th Semi-Annual Report. One thing that hasn’t changed (and will never change) is our continued appreciation of your investment in Tax-Free Fund of Colorado. We hope to continue serving you for many more fiscal year ends to come! Sincerely, Diana P. Herrmann, President Consideration should be given to the risks of investing, including potential loss of value, market risk, interest rate risk, credit risk, and geographic concentration. Past performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For certain investors, some dividends may be subject to Federal and state taxes. NOT PART OF THE ANNUAL REPORT Serving Colorado Investors For Over 25 Years Tax-Free Fund of Colorado ANNUAL REPORT Management Discussion U.S. Economy At the end of 2012, the much reported and dramatically named fiscal cliff resulted from a culmination of the expiration of the Bush tax cuts, temporary payroll tax cut and extended unemployment benefits all expiring while higher Medicare taxes and cuts to discretionary spending, agreed to in the Budget Control Act of 2011 (the “BCA”), became effective. The fiscal cliff was averted after the House of Representatives and Senate reached a last-minute compromise and the Federal Reserve (the “Fed”) indicated they may reevaluate quantitative easing if they see substantial improvements in the labor market. The compromise in Congress to avoid the fiscal cliff consisted mostly of raising revenue through new taxes and postponement of most other fiscal decisions until February 2013. From the bond market’s perspective, the last minute maneuvers resulted in a steepening of the U.S. Treasury curve with longer rates rising most significantly. While the fiscal cliff was largely averted, sequestration was not. On March 1 automatic spending cuts to the U.S. federal budget began. Early estimates of impacts on municipal issuers indicate the effects of sequestration will be limited, primarily due to the fiscal flexibility of states and the federal nature of the cuts. However, we do expect to see some spending reluctance on the part of issuers due to the uncertainty of the financial impact of sequestration. Therefore, we continue to remain cautious of bonds with a high degree of dependence on appropriations from the federal government. In our last management discussion we expressed similar sentiment regarding federal spending following the Treasury Department’s report that the debt limit of $14.29 trillion had been reached in May 2011. Over the past year, economic data continued to indicate that the recovery is well under way, although proceeding at a slow pace. Consumer spending for autos and housing have shown recent strength. In January, the Case Shiller housing index was up 8.1% year-over-year, the greatest increase since the summer of 2006. However, while personal income and personal spending have exceeded expectations, change in non-farm payrolls has been lower than expected. Nevertheless, the ability of the U.S. equity and real estate markets to sustain their recovery will likely have the greatest impact on the bond market. State Economy Colorado’s economic recovery has become one of the strongest in the nation led by growth in consumer spending, robust improvement in housing prices, employment growth, and a rebound in manufacturing activity. The Colorado unemployment rate improved to 7.1% in March, down from over 8% a year ago. Sectors showing the best growth in employment were hotel and food services, administrative and waste management services, and the health care industry. Federal government, retail trade, and educational services had flat to slightly negative changes. 1 | Tax-Free Fund of Colorado MANAGEMENT DISCUSSION (continued) The strength in the housing market has been led by the Denver market where we have seen year-over-year double digit increases in the past few months. Market prices have been driven up by very low mortgage rates and a low supply of homes. As the market continues to improve and the impact of negative home equity begins to dwindle, we expect more sellers will enter the market. The real estate market performance will likely aid in construction employment and sales of home furnishings and home improvements. The oil and gas industry continues to be an important and volatile sector of the Colorado economy. Although the number of oil and gas rigs has declined in recent months due to diminishing gas prices, new technologies have allowed existing rigs to be more productive and efficient and continue to make a positive contribution to the overall economy. We are concerned about Colorado’s agriculture and tourism sectors. Drought conditions have continued for over 2 years thereby requiring a reduction in acreage of water crops and a reduction in the size of sheep, cattle and goat herds. The ski industry also has been negatively impacted by the lack of early season snow. Fund Performance Portfolio characteristics for Tax-Free Fund of Colorado (the “Fund”) have remained defensive during the past year. The weighted average maturity was shortened to 10.76 years as of March 31st from 11.28 years as of March 31, 2012 and the portfolio duration increased slightly from 4.9 years to 5.25 due to the addition of some lower yielding securities and portfolio maturities late in the year. Fund credit quality has remained remarkably high with 73% rated AAA or AA. For the 12 months ending March 31, 2013, the Y share class of your Fund provided a 4.50% total rate of return which compared favorably to the 3.85% return for the Barclays Capital Quality Intermediate Municipal Bond Index during the same period. The Fund’s more favorable performance can be attributed to a slightly longer duration versus the index, which generated higher prices in a declining interest rate environment. Securities issued in the state of Colorado also performed slightly better than the national average. Your Fund’s securities rated A and BBB contributed to positive outperformance as credit quality spreads narrowed throughout the period. The Fund’s overweighted position in lease revenue and higher education sectors also boosted performance versus the index. Outlook and Strategy We have sought to maintain a consistent investment strategy with Tax-Free Fund of Colorado, emphasizing intermediate maturities, comprehensive credit analysis, and investment grade credit quality securities with the goal of providing an above-average double tax-exempt dividend and a relatively stable share price. We plan to accomplish this goal in 2013 by maintaining a neutral to defensive interest rate posture. Despite the Fed’s announced intention to maintain low interest rates, we believe the risk to our shareholders is a meaningful rise in interest rates from current historically low levels. Developments leading to a tapering of the Fed’s quantitative easing policy or significant progress toward reducing the Federal deficit could be a catalyst for the market to believe that the economy will improve and exert upward pressure on interest rates. In the absence of improvement, we believe it is likely that we will remain a low interest rate environment for the foreseeable future. In that case, legacy portfolio holdings purchased at higher levels should continue to add stability to your Fund’s share price and monthly dividend. We have also made great efforts to reduce our reinvestment risk by limiting the bonds subject to call in the next 2 years to approximately 8% of your Fund’s portfolio. We intend to closely monitor the yield differentials between long as well as short maturities and the differences between the various credit rating categories. 2 | Tax-Free Fund of Colorado MANAGEMENT DISCUSSION (continued) As has always been the case, we will seek to reduce our exposure to longer maturities and lower credit quality bonds when their yields narrow relative to shorter, higher quality securities. In a market environment that tempts investors to purchase longer dated maturities or lower credit quality to gain additional yield, we contend it is more prudent to reduce interest rate and credit risks when interest rates are extremely low. Finally, we intend to continue our diligent credit research and surveillance for existing holdings and any securities we consider adding to the portfolio. We strongly believe that it is imperative that we stay as fully informed as possible on the financial condition of our holdings in this challenging economic environment. We believe this investment strategy will generate a reliable double tax-exempt income stream with a relatively stable share price experience. Thank you for your investment in Tax-Free Fund of Colorado. Performance data represents past performance, but does not guarantee future results. Investment return and principal value will fluctuate; shares, when redeemed, may be worth more or less than their original cost; current performance may be lower or higher than the data presented. NOT FDIC INSURED – NO BANK GUARANTEE – MAY LOSE VALUE 3 | Tax-Free Fund of Colorado PERFORMANCE REPORT The following graph illustrates the value of $10,000 invested in the Class Y shares of Tax-Free Fund of Colorado for the 10-year period ended March 31, 2013 as compared with the Barclays Capital Quality Intermediate Municipal Bond Index (the “Barclays Capital Index”) and the Consumer Price Index (a cost of living index). The performance of each of the other classes is not shown in the graph but is included in the table below. It should be noted that the Barclays Capital Index does not include any operating expenses nor sales charges, and being nationally oriented, does not reflect state-specific bond market performance. Average Annual Total Return for periods ended March 31, 2013 Since Class and Inception Date 1 Year 5 Years 10 Years Inception Class A since 5/21/87 With Maximum Sales Charge % Without Sales Charge Class C since 4/30/96 With CDSC* Without CDSC Class Y since 4/30/96 No Sales Charge Barclays Capital Index 5.79 (Class A) 5.13 (Class C & Y) Total return figures shown for the Fund reflect any change in price and assume all distributions within the period were invested in additional shares. The rates of return will vary and the principal value of an investment will fluctuate with market conditions. Shares, if redeemed, may be worth more or less than their original cost. A portion of each class’s income may be subject to Federal and state income taxes. Past performance is not predictive of future investment results. * CDSC 1% contingent deferred sales charge imposed on redemptions made within the first 12 months after purchase. 4 | Tax-Free Fund of Colorado REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Tax-Free Fund of Colorado: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Tax-Free Fund of Colorado as of March 31, 2013 and the related statements of operations for the period ended March 31, 2013 and the year ended December 31, 2012, the statements of changes in net assets for the period ended March 31, 2013 and each of the two years in the period ended December 31, 2012, and the financial highlights for the period ended March 31, 2013 and each of the five years in the period ended December 31, 2012. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March 31, 2013, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Tax-Free Fund of Colorado as of March 31, 2013, the results of its operations for the period ended March 31, 2013 and the year ended December 31, 2012, the changes in its net assets for the period ended March 31, 2013 and each of the two years in the period ended December 31, 2012, and the financial highlights for the period ended March 31, 2013 and each of the five years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania May 29, 2013 5 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount General Obligation Bonds (27.0%) (unaudited) Value Hospital (0.7%) Rangely, Colorado Hospital District Refunding $ 5.500%, 11/01/22 Baa1/NR/NR $ Metropolitan District (3.6%) Fraser Valley, Colorado Metropolitan Recreational District 5.000%, 12/01/25 NR/A/NR Hyland Hills Metro Park & Recreation District, Colorado 4.375%, 12/15/26 ACA Insured NR/NR/NR* Meridian Metropolitan District, Colorado Refunding 4.500%, 12/01/23 Series A NR/A-/A North Metro Fire Rescue District, Colorado 4.625%, 12/01/20 AMBAC Insured NR/AA/NR Park Creek Metropolitan District, Colorado Revenue Refunding & Improvement - Senior Property Tax Support 5.500%, 12/01/21 AGC Insured NR/AA-/BBB Poudre Tech Metropolitan District, Colorado Unlimited Property Tax Supported Revenue Refunding & Improvement, Series B 5.000%, 12/01/28 AGMC Insured NR/AA-/NR Stonegate Village Metropolitan District, Colorado Refunding & Improvement 5.000%, 12/01/23 NPFG Insured Baa2/A-/NR 5.000%, 12/01/24 NPFG Insured Baa2/A-/NR Total Metropolitan District School Districts (22.0%) Adams County, Colorado School District #50 4.000%, 12/01/23 Aa2/AA-/NR 4.000%, 12/01/24 Aa2/AA-/NR 6 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount General Obligation Bonds (continued) (unaudited) Value School Districts (continued) Adams & Arapahoe Counties, Colorado Joint School District #28J $ 5.500%, 12/01/23 (pre-refunded) Aa2/AA-/NR $ 5.000%, 12/01/23 Aa2/NR/NR 5.000%, 12/01/24 Aa2/NR/NR Adams & Weld Counties, Colorado School District #27J 5.000%, 12/01/22 Aa2/AA-/NR 5.000%, 12/01/24 Aa2/AA-/NR 5.375%, 12/01/26 NPFG Insured Aa2/AA-/NR Adams 12 Five Star Schools, Adams & Broomfield County, Colorado 4.000%, 12/15/22 Aa2/AA-/NR Arapahoe County, Colorado School District #001 Englewood 5.000%, 12/01/27 Aa2/NR/NR Boulder Larimer & Weld Counties, Colorado 5.000%, 12/15/26 AGMC Insured Aa2/AA-/NR 5.000%, 12/15/28 Aa2/AA-/NR Denver, Colorado City & County School District No. 1 4.000%, 12/01/26 Aa2/AA-/AA+ 5.250%, 12/01/27 Aa2/AA-/AA+ Denver, Colorado City & County School District No. 1 Series B 5.000%, 12/01/24 Aa2/AA-/AA+ El Paso County, Colorado School District #20 5.500%, 12/15/23 NPFG Insured (pre-refunded) Aa2/NR/NR El Paso County, Colorado School District #20 4.500%, 12/15/25 AGMC Insured Aa2/NR/NR 7 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount General Obligation Bonds (continued) (unaudited) Value School Districts (continued) El Paso County, Colorado School District #20 Refunding $ 4.375%, 12/15/23 Aa2/NR/NR $ Gunnison Watershed, Colorado School District 5.250%, 12/01/26 Aa2/AA-/NR Ignacio School District, Colorado Ignacio School District #11JT 4.000%, 12/01/23 Aa2/AA-/NR Jefferson County, Colorado School District #R-001 5.250%, 12/15/25 AGMC Insured (pre-refunded) Aa2/AA-/NR La Plata County, Colorado School District #9-R Durango Refunding 5.000%, 11/01/22 Aa2/NR/NR 4.500%, 11/01/23 Aa2/NR/NR Larimer County, Colorado School District No. R-1, Poudre Refunding & Improvement 4.000%, 12/15/25 Aa2/NR/NR Larimer, Weld & Boulder Counties, Colorado School District No. R-2J, Thompson Refunding 4.250%, 12/15/24 Aa2/NR/NR Mesa County, Colorado Valley School District No. 051, Grand Junction Refunding 5.000%, 12/01/22 Aa2/NR/NR Summit County, Colorado School District No. RE 1 Refunding 4.000%, 12/01/24 Aa2/NR/NR Teller County, Colorado School District #2 Woodland Park 5.000%, 12/01/17 NPFG Insured (pre-refunded) Aa2/AA-/NR 8 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount General Obligation Bonds (continued) (unaudited) Value School Districts (continued) Weld County, Colorado School District #2 $ 5.000%, 12/01/15 AGMC Insured Aa2/AA-/NR $ Total School Districts Water & Sewer (0.7%) Eagle River, Colorado Water & Sanitation District Water Subdistrict Refunding Series B 4.000%, 12/01/25 NR/A+/NR Parker, Colorado Water & Sanitation District Refunding, Douglas County, Series 2012 4.000%, 08/01/24 NR/AA-/NR Total Water & Sewer Total General Obligation Bonds Revenue Bonds (71.3%) Airport (3.4%) Denver, Colorado City & County Airport Revenue System, Series A 5.250%, 11/15/28 A1/A+/A+ 5.250%, 11/15/29 A1/A+/A+ Denver, Colorado City & County Airport Revenue System, Series A Refunding 5.000%, 11/15/24 A1/A+/A+ Walker Field, Colorado Public Airport Authority Airport Revenue 5.000%, 12/01/22 Baa2/NR/NR Total Airport Electric (2.6%) Colorado Springs, Colorado Utilities Revenue, Refunding Series A 4.750%, 11/15/27 Aa2/AA/AA 9 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Electric (continued) Colorado Springs, Colorado Utilities Revenue, Refunding Series A-1 $ 4.000%, 11/15/26 Aa2/AA/AA $ 4.000%, 11/15/27 Aa2/AA/AA Colorado Springs, Colorado Utilities Revenue Refunding Series B 5.250%, 11/15/23 Aa2/AA/AA Colorado Springs, Colorado Utilities Revenue, Series C-2 5.000%, 11/15/23 Aa2/AA/AA Colorado Springs, Colorado Utilities Revenue Subordinated Lien Improvement Series B 5.000%, 11/15/23 (pre-refunded) Aa2/AA/AA Total Electric Higher Education (18.9%) Adams State College, Colorado Auxiliary Facilities Revenue Improvement Series A 5.200%, 05/15/27 Aa2/AA-/NR Adams State College, Colorado Auxiliary Facilities Revenue Refunding, Series B 4.500%, 05/15/29 Aa2/AA-/NR Colorado Educational & Cultural Facility Authority, Regis University Project 5.000%, 06/01/24 Radian Insured (pre-refunded) NR/NR/NR* Colorado Educational & Cultural Facility Authority, Student Housing - Campus Village Apartments Refunding 5.375%, 06/01/28 NR/A/NR 10 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Higher Education (continued) Colorado Educational & Cultural Facility Authority, University Corp. Atmosphere Project, Refunding $ 5.000%, 09/01/22 A2/A+/NR $ 5.000%, 09/01/28 A2/A+/NR Colorado Educational & Cultural Facility Authority Revenue, University of Denver Project 4.000%, 03/01/24 A1/NR/NR Colorado Educational & Cultural Facility Authority Revenue Refunding, University of Denver Project 5.250%, 03/01/26 NPFG Insured A1/A+/NR Colorado Educational & Cultural Facility Authority Revenue Refunding, University of Denver Project, Series B 5.000%, 03/01/22 NPFG/ FGIC Insured (pre-refunded) A1/A+/NR Colorado Educational & Cultural Facility Authority, University of Denver Project, Series B Refunding 5.250%, 03/01/23 NPFG Insured A1/A+/AA Colorado Mountain Jr. College District Student Housing Facilities Enterprise 4.500%, 06/01/18 NPFG Insured Baa2/NR/NR 5.000%, 06/01/23 NPFG Insured Baa2/NR/NR Colorado School of Mines Enterprise Refunding & Improvement 5.000%, 12/01/24 Aa2/AA-/NR Colorado State Board of Governors University Enterprise System, Series A 5.000%, 03/01/25 Aa2/AA-/NR 5.000%, 03/01/28 AGMC Insured Aa3/AA-/NR 11 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Higher Education (continued) Colorado State COP University of Colorado at Denver Health Sciences Center Fitzsimons Academic Projects Series B $ 5.250%, 11/01/25 NPFG (pre-refunded) Baa2/AA-/NR $ Mesa State College, Colorado Auxiliary Facilities Enterprise 5.000%, 05/15/20 Syncora Guarantee, Inc. Insured (pre-refunded) A2/NR/NR 5.700%, 05/15/26 (pre-refunded) NR/AA-/NR University of Colorado Enterprise System 5.000%, 06/01/16 (pre-refunded) Aa2/AA-/AAA 5.250%, 06/01/17 NPFG Insured (pre-refunded) Aa2/AA-/NR 5.000%, 06/01/27 Aa2/AA-/AA+ 4.750%, 06/01/27 Series A Aa2/NR/AA+ University of Colorado Enterprise System, Refunding, Series B 4.000%, 06/01/23 Aa2/AA-/AA+ University of Colorado Enterprise System, Refunding & Improvement 5.000%, 06/01/24 NPFG/ FGIC Insured Aa2/AA-/NR University of Colorado Enterprise System, Refunding & Improvement, Series A 5.000%, 06/01/24 NPFG/ FGIC Insured (pre-refunded) Aa2/NR/NR University of Northern Colorado Greeley Institutional Enterprise Refunding, SHEIP, Series A 5.000%, 06/01/26 Aa2/AA-/NR 5.000%, 06/01/28 Aa2/AA-/NR 12 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Higher Education (continued) University of Northern Colorado Refunding $ 5.000%, 06/01/24 AGMC Insured A1/AA-/NR $ Western State College, Colorado Institutional Enterprise, SHEIP, Series A 5.000%, 05/15/24 Aa2/AA-/NR Western State College, Colorado, SHEIP 5.000%, 05/15/27 Aa2/AA-/NR Total Higher Education Hospital (9.7%) Colorado Health Facility Authority Hospital Revenue, Adventist Health/Sunbelt, Refunding 5.125%, 11/15/29 Aa3/AA-/AA Colorado Health Facility Authority Hospital Revenue, Catholic Health 4.750%, 09/01/25 AGMC Insured Aa3/AA-/AA- Colorado Health Facility Authority Hospital Revenue, Evangelical Lutheran Project Refunding 5.250%, 06/01/19 A3/A-/NR 5.250%, 06/01/21 A3/A-/NR 5.250%, 06/01/24 A3/A-/NR Colorado Health Facility Authority Hospital Revenue, NCMC, Inc. Project 5.250%, 05/15/26 Series A AGMC Insured NR/AA-/A+ Colorado Health Facility Authority Hospital Revenue, Poudre Valley Health Care Series F Refunding 5.000%, 03/01/25 A1/A+/A+ 13 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Hospital (continued) Colorado Health Facility Authority Hospital Revenue Refunding, Catholic Health, Series A $ 5.250%, 07/01/24 Aa3/AA-/AA- $ Colorado Health Facility Authority Hospital Revenue, Valley View Hospital Association, Refunding 5.500%, 05/15/28 NR/BBB+/NR Colorado Health Facility Authority, Catholic Health Initiatives, Series D 5.000%, 10/01/16 Aa3/AA-/AA- 6.000%, 10/01/23 Aa3/AA-/AA- Colorado Health Facility Authority, Sisters Leavenworth, Refunding 5.250%, 01/01/25 Aa3/AA/AA- Denver, Colorado Health & Hospital Authority Healthcare, Series A Refunding 5.000%, 12/01/18 NR/BBB/BBB+ 5.000%, 12/01/19 NR/BBB/BBB+ Park Hospital District Larimer County, Colorado Limited Tax Revenue 4.500%, 01/01/21 AGC Insured A3/AA-/NR Total Hospital Housing (1.2%) Colorado Housing & Finance Authority 6.050%, 10/01/16 Series 1999A3 Aa2/NR/NR Colorado Housing & Finance Authority, Single Family Program Refunding Series B 5.000%, 08/01/13 Series 2001 A1/A/NR Colorado Housing & Finance Authority, Single Family Mortgage Class II 5.500%, 11/01/29 Aaa/AAA/NR 14 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Housing (continued) Colorado Housing Finance Authority, Single Family Mortgage Class III Series A-5 5.000%, 11/01/34 A2/A/NR $ Colorado Housing and Finance Authority, Multi-Family Project C1-II Series A-2 5.400%, 10/01/29 Aa2/AA/NR Total Housing Lease (17.3%) Adams 12 Five Star Schools, Colorado COP 4.625%, 12/01/24 Aa3/A+/NR 5.000%, 12/01/25 Aa3/A+/NR Adams County, Colorado Corrections Facility COP, Series B 5.000%, 12/01/26 Aa2/AA/NR 5.125%, 12/01/27 Aa2/AA/NR Aurora, Colorado COP, Refunding Series A 5.000%, 12/01/26 Aa2/AA-/NR Brighton, Colorado COP Refunding Series A 5.000%, 12/01/24 AGMC Insured A1/AA-/NR Broomfield, Colorado COP 4.500%, 12/01/28 Aa3/NR/NR Colorado Educational & Cultural Facilities Authority, Aurora Academy Project 5.250%, 02/15/24 Syncora Guarantee, Inc. Insured NR/A/NR Colorado Educational & Cultural Facilities Authority, Ave Maria School Project Refunding 4.850%, 12/01/25 Radian Insured NR/NR/NR* 15 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Lease (continued) Colorado Educational & Cultural Facilities Authority, Charter School - James, Refunding & Improvement $ 5.000%, 08/01/27 AGC Insured NR/AA-/NR $ Colorado Educational & Cultural Facilities Authority, Peak to Peak Charter School, Refunding 5.250%, 08/15/24 Syncora Guarantee, Inc. Insured NR/A/NR Colorado State BEST COP Series G 4.250%, 03/15/23 Aa2/AA-/NR Colorado State BEST COP Series H 4.000%, 03/15/26 Aa2/AA-/NR Colorado State Higher Education Capital Construction Lease 5.250%, 11/01/23 Aa2/AA-/NR 5.000%, 11/01/26 Aa2/AA-/NR Denver, Colorado City and County COP (Botanical Gardens) 5.250%, 12/01/22 Aa2/AA+/AA+ Douglas County, Colorado School District No. RE-1 Douglas & Elbert Counties COP 5.000%, 01/15/29 Aa2/NR/NR El Paso County, Colorado COP (Judicial Complex Project) Series A 4.500%, 12/01/26 AMBAC Insured NR/AA-/NR El Paso County, Colorado COP (Pikes Peak Regional Development Authority) 5.000%, 12/01/18 AMBAC Insured (pre-refunded) NR/AA-/NR Fort Collins, Colorado Lease COP Series A 4.750%, 06/01/18 AMBAC Insured (pre-refunded) Aa1/NR/NR 16 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Lease (continued) Fremont County, Colorado COP Refunding & Improvement Series A $ 5.000%, 12/15/18 NPFG Insured (pre-refunded) Baa2/NR/NR $ Fremont County, Colorado COP Refunding & Improvement Series A, Unrefunded Portion 5.000%, 12/15/18 NPFG Insured Baa2/NR/NR Garfield County, Colorado COP Public Library District 5.375%, 12/01/27 NR/A/NR Gypsum, Colorado COP 5.000%, 12/01/28 NR/A+/NR Pueblo, Colorado COP (Police Complex Project) 5.500%, 08/15/22 AGC Insured Aa3/AA-/NR Rangeview Library District Project, Colorado COP 5.000%, 12/15/26 AGC Insured Aa3/AA-/NR 5.000%, 12/15/28 AGC Insured Aa3/AA-/NR Westminster, Colorado COP 4.250%, 12/01/22 AGMC Insured A2/AA-/NR Total Lease Sales Tax (7.6%) Boulder, Colorado General Fund Capital Improvement Projects 4.000%, 10/01/24 Aa1/AA+/NR 4.000%, 10/01/25 Aa1/AA+/NR Boulder County, Colorado Open Space Capital Improvement Series A 5.000%, 01/01/24 AGMC Insured (pre-refunded) A2/AA/NR Castle Rock, Colorado Sales & Use Tax Revenue 4.000%, 06/01/25 Aa3/AA-/NR 17 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Sales Tax (continued) Commerce City, Colorado Sales & Use Tax Revenue $ 5.000%, 08/01/21 AMBAC Insured NR/A+/NR $ Denver, Colorado City & County Excise Tax Revenue Refunding Series A 5.250%, 09/01/19 AGMC Insured A1/AA-/AA- Grand Junction, Colorado General Fund 5.000%, 03/01/23 NR/AA/NR Greeley, Colorado Sales & Use Tax Refunding 4.000%, 10/01/22 Aa3/AA/NR Gypsum County, Colorado Sales Tax & General Fund Revenue 5.250%, 06/01/30 AGC Insured NR/AA-/NR Park Meadows Business Implementation District, Colorado Shared Sales Tax Revenue 5.300%, 12/01/27 NR/NR/NR* Pueblo, Colorado Urban Renewal Authority, Refunding & Improvement, Series B 5.250%, 12/01/28 A2/A/NR Westminster, Colorado Economic Development Authority, Mandalay Gardens Urban Renewal Project 4.000%, 12/01/22 NR/A/NR Total Sales Tax Transportation (1.1%) Regional Transportation District, Colorado COP, Series A 5.000%, 06/01/25 AMBAC Insured Aa3/A-/A+ Water & Sewer (8.6%) Aurora, Colorado Water Improvement Revenue First Lien, Series A 5.000%, 08/01/25 AMBAC Insured Aa2/NR/AA+ 18 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Water & Sewer (continued) Broomfield, Colorado Sewer and Waste Water Revenue $ 4.000%, 12/01/21 AGMC Insured A2/NR/NR $ 5.000%, 12/01/24 AGMC Insured A2/AA-/NR Broomfield, Colorado Water Activity Enterprise 5.000%, 12/01/21 A1/NR/NR Colorado Water Resource & Power Development Authority 5.000%, 09/01/16 NPFG Insured Baa2/NR/NR 5.000%, 09/01/17 NPFG Insured Baa2/NR/NR 4.000%, 09/01/22 Aaa/AAA/AAA Denver, Colorado City and County Board Water Commissioners Master Resolution, Refunding, Series B 4.000%, 12/15/22 Aa1/AAA/AAA Erie, Colorado Water Enterprise Revenue, Series A 5.000%, 12/01/25 AGMC Insured A1/NR/NR Greeley, Colorado Water Revenue 4.200%, 08/01/24 NPFG Insured Aa2/AA/NR Metro Wastewater Reclamation District, Colorado Sewer Improvement Bonds 5.000%, 04/01/25 Aa1/AAA/NR North Weld County, Colorado Water District Enterprise Revenue Refunding 4.000%, 11/01/22 AGMC Insured NR/AA-/NR Parker, Colorado Water & Sanitation District Water & Sewer Enterprise Refunding 5.000%, 11/01/22 AGMC Insured A2/AA-/NR Woodmoor, Colorado Water & Sanitation District #1 Enterprise 4.500%, 12/01/26 NR/AA-/NR Total Water & Sewer 19 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 Rating Moody’s, S&P Principal and Fitch Amount Revenue Bonds (continued) (unaudited) Value Miscellaneous Revenue (0.9%) Colorado Educational & Cultural Facility Authority, Independent School Revenue Refunding, Kent Denver School Project $ 5.000%, 10/01/30 NR/A/NR $ Colorado Educational & Cultural Facility Authority, Independent School Revenue Refunding, Vail Mountain School Project 6.000%, 05/01/30 NR/BBB-/NR Total Miscellaneous Revenue Total Revenue Bonds Total Investments (cost $302,263,733 – note 4) % Other assets less liabilities Net Assets % $ * Any security not rated (“NR”) by any of the Nationally Recognized Statistical Rating Organizations (“NRSRO” or “Credit Rating Agency”) has been determined by the Investment Sub-Adviser to have sufficient quality to be ranked in the top four credit ratings if a credit rating were to be assigned by a NRSRO. Percent of Portfolio Distribution By Quality Rating (unaudited) Investments1 Aaa of Moody’s or AAA of S&P or Fitch % Pre Refunded Bonds2/Escrowed to Maturity Bonds Aa of Moody’s or AA of S&P or Fitch A of Moody’s or S&P or Fitch Baa of Moody’s or BBB of S&P or Fitch Not rated* % 20 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO SCHEDULE OF INVESTMENTS (continued) MARCH 31, 2013 1 Where applicable, calculated using the highest rating of the three NRSROs. 2 Pre-refunded bonds are bonds for which U.S. Govenment Obligations usually have been placed in escrow to retire the bonds at their earliest call date. PORTFOLIO ABBREVIATIONS: ACA - American Capital Assurance Financial Guaranty Corp. AGC - Assured Guaranty Corp. AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. BEST - Building Excellent Schools Today COP - Certificates of Participation FGIC - Financial Guaranty Insurance Co. NCMC - Northern Colorado Medical Center NPFG - National Public Finance Guarantee NR - Not Rated SHEIP - State Higher Education Intercept Program See accompanying notes to financial statements. 21 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO STATEMENT OF ASSETS AND LIABILITIES MARCH 31, 2013 ASSETS Investments at value (cost $302,263,733) $ Cash Interest receivable Receivable for Fund shares sold Other assets Total assets LIABILITIES Payable for Fund shares redeemed Dividends payable Management fee payable Distribution and service fees payable Accrued expenses Total liabilities NET ASSETS $ Net Assets consist of: Capital Stock - Authorized an unlimited number of shares, par value $0.01 per share $ Additional paid-in capital Net unrealized appreciation on investments (note 4) Accumulated net realized loss on investments ) Undistributed net investment income $ CLASS A Net Assets $ Capital shares outstanding Net asset value and redemption price per share $ Maximum offering price per share (100/96 of $10.80) $ CLASS C Net Assets $ Capital shares outstanding Net asset value and offering price per share $ Redemption price per share (*a charge of 1% is imposed on the redemption proceeds, or on the original price, whichever is lower, if redeemed during the first 12 months after purchase) $ * CLASS Y Net Assets $ Capital shares outstanding Net asset value, offering and redemption price per share $ See accompanying notes to financial statements. 22 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO STATEMENTS OF OPERATIONS Three Months Ended Year Ended March 31, 2013† December 31, 2012 Investment Income: Interest income $ $ Expenses: Management fees (note 3) Distribution and service fees (note 3) Legal fees Trustees’ fees and expenses (note 8) Auditing and tax fees Transfer and shareholder servicing agent fees . Shareholders’ reports and proxy statements Registration fees and dues Custodian fees (note 6) Insurance Chief compliance officer services (note 3) Miscellaneous Total expenses Management fees waived (note 3) ) ) Expenses paid indirectly (note 6) ) ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized gain (loss) from securities transactions Change in unrealized appreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net change in net assets resulting from operations $ ) $ † Effective December 1, 2012, the Fund changed its fiscal year end from December 31 to March 31. The information presented is for the period January 1, 2013 to March 31, 2013. See accompanying notes to financial statements. 23 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO STATEMENTS OF CHANGES IN NET ASSETS Three Months Ended Year Ended Year Ended March 31, 2013† December 31, 2012 December 31, 2011 OPERATIONS: Net investment income $ $ $ Net realized gain (loss) from securities transactions ) Change in unrealized appreciation on investments ) Change in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS (note 10): Class A Shares: Net investment income ) ) ) Class C Shares: Net investment income ) ) ) Class Y Shares: Net investment income ) ) ) Change in net assets from distributions ) ) ) CAPITAL SHARE TRANSACTIONS (note 7): Proceeds from shares sold Reinvested dividends and distributions Cost of shares redeemed ) ) ) Change in net assets from capital share transactions Change in net assets ) NET ASSETS: Beginning of period End of period* $ $ $ *Includes undistributed net investment income of: $ $ $ † Effective December 1, 2012, the Fund changed its fiscal year end from December 31 to March 31. The information presented is for the period January 1, 2013 to March 31, 2013. See accompanying notes to financial statements. 24 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS MARCH 31, 2013 1. Organization Tax-Free Fund of Colorado (the “Fund”), a non-diversified, open-end investment company, was organized in February, 1987 as a Massachusetts business trust and commenced operations on May 21, 1987. The Fund is authorized to issue an unlimited number of shares and, since its inception to April 30, 1996, offered only one class of shares. On that date, the Fund began offering two additional classes of shares, Class C and Class Y Shares. All shares outstanding prior to that date were designated as Class A Shares and are sold at net asset value plus a sales charge of varying size (depending upon a variety of factors) paid at the time of purchase and bear a distribution fee. Class C Shares are sold at net asset value with no sales charge payable at the time of purchase but with a level charge for service and distribution fees for six years thereafter. Class C Shares automatically convert to Class A Shares after six years. Class Y Shares are sold only through authorized financial institutions acting for investors in a fiduciary, advisory, agency, custodial or similar capacity, and are not offered directly to retail customers. Class Y Shares are sold at net asset value with no sales charge, no redemption fee, no contingent deferred sales charge (“CDSC”) and no distribution fee. On April 30, 1998, the Fund established Class I Shares which are offered and sold only through financial intermediaries and are not offered directly to retail customers. Class I Shares are sold at net asset value with no sales charge and no redemption fee or CDSC, although a financial intermediary may charge a fee for effecting a purchase or other transaction on behalf of its customers. Class I Shares carry a distribution and a service fee. As of the report date, there were no Class I Shares outstanding. All classes of shares represent interests in the same portfolio of investments and are identical as to rights and privileges but differ with respect to the effect of sales charges, the distribution and/or service fees borne by each class, expenses specific to each class, voting rights on matters affecting a single class and the exchange privileges of each class. On December 1, 2012, the Board of Trustees approved a change in the Fund’s fiscal and tax year end from December to March. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America for investment companies. a) Portfolio valuation: Municipal securities which have remaining maturities of more than 60 days are valued each business day based upon information provided by a nationally prominent independent pricing service and periodically verified through other pricing services. In the case of securities for which market quotations are readily available, securities are valued by the pricing service at the mean of bid and asked quotations. If a market quotation or a valuation from the pricing service is not readily available, the security is valued at fair value determined in good faith under procedures established by and under the general supervision of the Board of Trustees. Securities which mature in 60 days or less are generally valued at amortized cost if their term to maturity at purchase is 60 days or less, or by amortizing their unrealized appreciation or depreciation on the 61st day prior to maturity, if their term to maturity at purchase exceeds 60 days. 25 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 b) Fair value measurements: The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and are summarized in the following fair value hierarchy: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Fund’s investments, used to value the Fund’s net assets as of March 31, 2013: Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ — Level 2 – Other Significant Observable Inputs — Municipal Bonds* Level 3 – Significant Unobservable Inputs — Total $ * See schedule of investments for a detailed listing of securities. c) Subsequent events: In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date these financial statements were issued. d) Securities transactions and related investment income: Securities transactions are recorded on the trade date. Realized gains and losses from securities transactions are reported on the identified cost basis. Interest income is recorded daily on the accrual basis and is adjusted for amortization of premium and accretion of original issue and market discount. e) Federal income taxes: It is the policy of the Fund to continue to qualify as a regulated investment company by complying with the provisions of the Internal Revenue Code applicable to certain investment companies. The Fund intends to make distributions of income and securities profits sufficient to relieve it from all, or substantially all, Federal income and excise taxes. 26 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 Management has reviewed the tax positions for each of the open tax years (2010-2012) or expected to be taken in the Fund’s 2013 tax returns and has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. f) Multiple class allocations: All income, expenses (other than class-specific expenses), and realized and unrealized gains or losses are allocated daily to each class of shares based on the relative net assets of each class. Class-specific expenses, which include distribution and service fees and any other items that are specifically attributed to a particular class, are also charged directly to such class on a daily basis. g) Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. h) Reclassification of capital accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. On March 31, 2013, the Fund decreased undistributed net investment income by $4,550 and increased additional paid-in capital by $4,550 due primarily to differing book/tax treatment of distributions and bond amortization. These reclassifications had no effect on net assets or net asset value per share. 3. Fees and Related Party Transactions a) Management Arrangements: Aquila Investment Management LLC (the “Manager”), a wholly-owned subsidiary of Aquila Management Corporation, the Fund’s founder and sponsor, serves as the Manager for the Fund under an Advisory and Administration Agreement with the Fund. The portfolio management of the Fund has been delegated to a Sub-Adviser as described below. Under the Advisory and Administration Agreement, the Manager provides all administrative services to the Fund, other than those relating to the day-to-day portfolio management. The Manager’s services include providing the office of the Fund and all related services as well as overseeing the activities of the Sub-Adviser and managing relationships with all the various support organizations to the Fund such as the shareholder servicing agent, custodian, legal counsel, auditors and distributor and additionally maintaining the Fund’s accounting books and records. For its services, the Manager is entitled to receive a fee which is payable monthly and computed as of the close of business each day at the annual rate of 0.50 of 1% of net assets of the Fund. For the three months ended March 31, 2013, the Manager contractually waived fees to the extent necessary in order to pass savings through to the shareholders with respect to the Sub-Advisory Agreement such that its fees are as follows: the annual rate shall be equivalent to 0.48 of 1% of net assets of the Fund up to $400 million; 0.46 of 1% of the Fund’s net assets above that amount to $1 billion and 0.44 of 1% of the Fund’s net assets above $1 billion. For the three months ended March 31, 2013, the Fund incurred management fees of $406,371 of which $16,253 was waived. For the year ended December 31, 2012, the Fund incurred management fees of $1,526,200 of which $50,706 was waived. 27 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 Kirkpatrick Pettis Capital Management (the “Sub-Adviser”) serves as the Investment Sub-Adviser for the Fund under a Sub-Advisory Agreement between the Manager and the Sub-Adviser. Under this agreement, the Sub-Adviser continuously provides, subject to oversight of the Manager and the Board of Trustees of the Fund, the investment program of the Fund and the composition of its portfolio, arranges for the purchases and sales of portfolio securities, and provides for daily pricing of the Fund’s portfolio. For its services, the Sub-Adviser is entitled to receive a fee from the Manager which is payable monthly and computed as of the close of business each day at the annual rate of 0.20 of 1%. For the three months ended March 31, 2013, the Sub-Adviser agreed to waive its fee such that its annual rate of fees is at 0.18 of 1% of net assets of the Fund up to $400 million; 0.16 of 1% of net assets above $400 million up to $1 billion; and 0.14 of 1% of net assets above $1 billion. Under a Compliance Agreement with the Manager, the Manager is compensated by the Fund for Chief Compliance Officer related services provided to enable the Fund to comply with Rule 38a-1 of the Investment Company Act of 1940. Specific details as to the nature and extent of the services provided by the Manager and the Sub-Adviser are more fully defined in the Fund’s Prospectus and Statement of Additional Information. b) Distribution and Service Fees: The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 (the “Rule”) under the Investment Company Act of 1940. Under one part of the Plan, with respect to Class A Shares, the Fund is authorized to make distribution fee payments to broker-dealers or others (“Qualified Recipients”) selected by Aquila Distributors, Inc. (the “Distributor”), including, but not limited to, any principal underwriter of the Fund, with which the Distributor has entered into written agreements contemplated by the Rule and which have rendered assistance in the distribution and/or retention of the Fund’s shares or servicing of shareholder accounts. While the Board of Trustees and shareholders approved an amendment to the Fund’s Distribution Plan applicable to Class A Shares which permits the Fund to make distribution fee payments at the rate of up to 0.15 of 1% on the entire net assets represented by Class A Shares, the Fund currently makes payment of this distribution fee at the annual rate of 0.05 of 1%. For the three months ended March 31, 2013, distribution fees on Class A Shares amounted to $29,244 of which the Distributor retained $1,012. For the year ended December 31, 2012, distribution fees on Class A Shares amounted to $114,639 of which the Distributor retained $4,376. 28 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 Under another part of the Plan, the Fund is authorized to make payments with respect to Class C Shares to Qualified Recipients which have rendered assistance in the distribution and/or retention of the Fund’s Class C shares or servicing of shareholder accounts. These payments are made at the annual rate of 0.75% of the Fund’s average net assets represented by Class C Shares. For the three months ended March 31, 2013, these payments amounted to $70,218 and for the year ended December 31, 2012, amounted to $246,733. In addition, under a Shareholder Services Plan, the Fund is authorized to make service fee payments with respect to Class C Shares to Qualified Recipients for providing personal services and/or maintenance of shareholder accounts. These payments are made at the annual rate of 0.25 of 1% of the Fund’s average net assets represented by Class C Shares. For the three months ended March 31, 2013, these payments amounted to $23,406 and for the year ended December 31, 2012, amounted to $82,245. For the three months ended March 31, 2013, the total of these payments with respect to Class C Shares amounted to $93,624 of which the Distributor retained $20,266. For the year ended December 31, 2012, the total of these payments with respect to Class C Shares amounted to $328,978 of which the Distributor retained $64,820. Specific details about the Plans are more fully defined in the Fund’s Prospectus and Statement of Additional Information. Under a Distribution Agreement, the Distributor serves as the exclusive distributor of the Fund’s shares. Through agreements between the Distributor and various brokerage and advisory firms (“intermediaries”), the Fund’s shares are sold primarily through the facilities of these intermediaries having offices within Colorado, with the bulk of any sales commissions inuring to such intermediaries. For the three months ended March 31, 2013, total commissions on sales of Class A Shares amounted to $70,258 of which the Distributor received $13,754. For the year ended December 31, 2012, total commissions on sales of Class A Shares amounted to $532,950 of which the Distributor received $129,737. 4. Purchases and Sales of Securities During the three months ended March 31, 2013, purchases of securities and proceeds from the sales of securities aggregated $11,296,986 and $7,311,659, respectively. At March 31, 2013, the aggregate tax cost for all securities was $302,200,693. At March 31, 2013, the aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost amounted to $20,253,821 and aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value amounted to $1,000,942 for a net unrealized appreciation of $19,252,879. 5. Portfolio Orientation Since the Fund invests principally and may invest entirely in double tax-free municipal obligations of issuers within Colorado, it is subject to possible risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting Colorado and whatever effects these may have upon Colorado issuers’ ability to meet their obligations. 6. Expenses The Fund has negotiated an expense offset arrangement with its custodian wherein it receives credit toward the reduction of custodian fees and other Fund expenses whenever there are uninvested cash balances. The Statement of Operations reflects the total expenses before any offset, the amount of offset and the net expenses. 29 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 7. Capital Share Transactions Transactions in Capital Shares of the Fund were as follows: Three Months Ended Year Ended Year Ended March 31, 2013 December 31, 2012 December 31, 2011 SHARES Class A Shares: Shares sold Reinvested distributions Shares redeemed ) ) ) Net change ) ) Class C Shares: Shares sold Reinvested distributions Shares redeemed ) ) ) Net change ) Class Y Shares: Shares sold Reinvested distributions Shares redeemed ) ) ) Net change Total transactions in Fund shares DOLLARS Class A Shares: Proceeds from shares sold $ $ $ Reinvested distributions Cost of shares redeemed ) ) ) Net change ) ) Class C Shares: Proceeds from shares sold Reinvested distributions Cost of shares redeemed ) ) ) Net change ) Class Y Shares: Proceeds from shares sold Reinvested distributions Cost of shares redeemed ) ) ) Net change Total transactions in Fund shares $ $ $ 30 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 8. Trustees’ Fees and Expenses At March 31, 2013 there were 9 Trustees, one of whom is affiliated with the Manager and is not paid any fees. The total amount of Trustees’ service fees (for carrying out their responsibilities) and attendance fees paid during the three months ended March 31, 2013 was $25,899 and for the year ended December 31, 2012, the amount was $96,114. Attendance fees are paid to those in attendance at regularly scheduled quarterly Board Meetings and meetings of the independent Trustees held prior to each quarterly Board Meeting, as well as additional meetings (such as Audit, Nominating, Shareholder and special meetings). Trustees are reimbursed for their expenses such as travel, accommodations and meals incurred in connection with attendance at Board Meetings and the Annual Meeting of Shareholders. For the three months ended March 31, 2013, such meeting-related expenses amounted to $5,730 and for the year ended December 31, 2012, amounted to $18,902. 9. Securities Traded on a When-Issued Basis The Fund may purchase or sell securities on a when-issued basis. When-issued transactions arise when securities are purchased or sold by the Fund with payment and delivery taking place in the future in order to secure what is considered to be an advantageous price and yield to the Fund at the time of entering into the transaction. Beginning on the date the Fund enters into a when-issued transaction, cash or other liquid securities are segregated in an amount equal to or greater than the value of the when-issued transaction. These transactions are subject to market fluctuations and their current value is determined in the same manner as for other securities. 10. Income Tax Information and Distributions The Fund declares dividends daily from net investment income and makes payments monthly. Net realized capital gains, if any, are distributed annually and are taxable. Dividends and capital gains distributions are paid in additional shares at the net asset value per share, in cash, or in a combination of both, at the shareholder’s option. The Fund intends to maintain, to the maximum extent possible, the tax-exempt status of interest payments received from portfolio municipal securities in order to allow dividends paid to shareholders from net investment income to be exempt from regular Federal and State of Colorado income taxes. Due to the distribution levels maintained by the Fund and the differences between financial statement reporting and Federal income tax reporting requirements, distributions made by the Fund may not be the same as the Fund’s net investment income, and/or net realized securities gains. As a result of the passage of the Regulated Investment Company Act of 2010 (“the Act”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized before capital losses incurred prior to the enactment of the Act. At March 31, 2013, the Fund had capital loss carry forwards of $123,789 of which $55,212 expires in 2017 and $68,577 has no expiration and retains its character of short-term. 31 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO NOTES TO FINANCIAL STATEMENTS (continued) MARCH 31, 2013 The tax character of distributions: Three Months Ended Year Ended December 31, March 31, 2013 Net tax-exempt income $ $ $ Ordinary income – $ $ $ As of March 31, 2013 the components of distributable earnings on a tax basis were as follows: Undistributed tax-exempt income $ Unrealized appreciation Other temporary differences ) $ The difference between book basis and tax basis undistributed income is due to the timing difference in recognizing dividends paid and the tax treatment of market discount amortization. 11. Ongoing Development Beginning in December 2007, the three major credit rating agencies (Standard & Poor’s, Moody’s and Fitch) downgraded or eliminated ratings of the municipal bond insurance companies due to loss of capital from investments in subprime mortgages. Only a few insurers are now deemed to be investment grade. Thus, while certain bonds have insurance, some are no longer rated based upon the ratings of their insurers. Furthermore, because the ability of many of the Fund’s insurers to pay claims has been downgraded, the protection of such insurance has been diminished, and there is no assurance that some of them may be relied upon for payment. 32 | Tax-Free Fund of Colorado TAX-FREE FUND OF COLORADO FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Three Months Year Ended December 31, 3/31/13 Ended† Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income(1) Net gain (loss) on securities (both realized and unrealized) Total from investment operations ) Less distributions (note 10): Dividends from net investment income ) Distributions from capital gains – Total distributions ) Net asset value, end of period $ Total return(not reflecting sales charge) )%(2) % Ratios/supplemental data Net assets, end of period (in millions) $ Ratio of expenses to average net assets %(3) % Ratio of net investment income to average net assets %(3) % Portfolio turnover rate 2
